Citation Nr: 1221703	
Decision Date: 06/21/12    Archive Date: 07/02/12	

DOCKET NO.  03-11 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than November 30, 2006, for an award of service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from July 1968 to October 1969 and from December 2003 to November 2006.  He also had periods of training with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  A claim for service connection for prostate cancer was received by the RO on October 4, 2002.  

2.  A biopsy done in November 2002 showed chronic inflammation, but resulted in no diagnosis of prostate cancer.  

3.  The Veteran was recalled to active duty on December 29, 2003, and was separated on November 29, 2006.

4.  The presence of prostate cancer was confirmed in 2004, a time during the Veteran's second period of active service.  

5.  By rating decision dated in May 2010, service connection for prostate cancer was granted.  A 100 percent evaluation was assigned, effective November 30, 2006, the day following the Veteran's separation from his second period of active service.  The record reflects a noncompensable evaluation has been assigned from February 1, 2007.  



CONCLUSION OF LAW

The criteria for an effective date earlier than November 30, 2006, for the grant of service connection for prostate cancer have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, 3.700 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefines VA's duties to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With regard to a claim for an earlier effective date, the Courts have held, and VA's General Counsel has agreed, where an underlying claim for service connection has been granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.   The Veteran is now appealing the downstream issue of the effective date that was assigned.  Therefore, additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

A review of the record reveals that VA has complied with the VCAA's notification and assistance requirements with regard to the claim being decided herein, and the claim is therefore ready to be considered on the merits.  

Pertinent Law and Regulations 

Unless specifically provided otherwise, the effective date of an award of disability compensation is fixed in accordance with the facts found, but generally cannot be earlier than the date of receipt of the claim for the benefit ultimately granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of compensation based on direct service connection is the day following separation from service, if the claim is received within one year of the date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Pension, compensation, or retirement pay on account of his or her own service will not be paid to a person for any period when he or she receives active service pay.  38 C.F.R. § 3.700(a)(1)(i) (2011).  

Factual Background and Analysis

The Board has reviewed all the evidence in the claim files.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A review of the record reveals the Veteran's active service included time in Vietnam.  

Received in October 2002 was a claim for service connection for prostate cancer.  The Veteran stated that he received treatment in 2002 at the VA Medical Center in Pittsburgh.  

VA medical records show that the Veteran was seen for an examination of the rectum and anus by VA in November 2002.  He stated that he had begun treatment and evaluation at the VA facility in October.  He had a history of serving in Vietnam and he also gave a family history of prostate cancer.  It was reported he had an elevated PSA level found by an Army periodic physical examination.  Based on that elevated PSA reading, he was told to seek medical care so he established himself with the VA system.  

The Veteran underwent a biopsy by VA in November 2002 and the results showed inflammation, but did not result in a diagnosis or findings of prostate cancer.  

The Veteran was recalled to active duty from the Reserves in December 2003 and served until his discharge in November 2006.  

While on active duty, he was seen at the Alleghany General Hospital in June 2005 with a 2- to 3-year history of elevation in his PSA level.  It was noted he had undergone a negative biopsy in the past, about 2001 or so.  There had been a recent further increase in the PSA level in September 2004, with a level of 6.56 in November 2004.  The Veteran underwent a biopsy in December 2004 and it showed well-differentiated carcinoma of the prostate.  

The Veteran remained on active duty until the completion of required active service on November 29, 2006.  

The Veteran himself has not made any contentions regarding an earlier effective date.  However, his accredited representative argues that he should receive an earlier effective date than November 30, 2006, the day following his discharge from active service based on the Nehmer Class Rule of 38 C.F.R. § 3.816 (2011).  

By way of background, in May 1989, the United States District Court for the Northern District of California voided all denials of Agent Orange claims based on regulations that became effective on September 25, 1985.  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The District Court later clarified its ruling, holding that the covered claims were those in which the disease or cause of death were later found to be service connected under valid VA regulations.  Nehmer v. United States Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).  In short, the District Court Orders in the Nehmer litigation have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  

The Nehmer stipulations related incorporated in a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Vietnam Veteran who has or died from a covered herbicide disease, to include prostate cancer.  38 C.F.R. § 3.816.  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for the same covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816.  

Unfortunately, even with a liberal view, Nehmer does not stand for a grant of service connection for a disability that does not exist.  The Board has conceded the potential applicability of Nehmer in this case, but the effective date is not based on evaluation of Nehmer.  Rather, the Veteran's cancer did not exist until he was seen in active service in 2004 and VA does not provide compensation for an individual's period of time in service.  As noted above, 38 C.F.R. § 3.700(a) provides that compensation on account of an individual's service will not be paid to any person for any period for which he receives active service pay.  

A review of the record discloses service connection is not otherwise warranted for prostate cancer.  There is no medical documentation of the presence of prostate cancer until 2004, a time when the Veteran was on active service.  No medical professional has indicated that an elevated PSA reading equates to prostate cancer.  As noted above, the biopsy done in November 2002 did not identify the presence of prostate cancer.  There is no evidence the Veteran had prostate cancer.  Nehmer is not for application when the condition at issue did not exist.  It is noted that even if service connection was established from an earlier date, pursuant to the law cited above, no payments could be made until after he left service.


ORDER

The claim of entitlement to an effective date earlier than November 30, 2006, for the award of service connection for prostate cancer is denied.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


